Citation Nr: 1142117	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-38 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for a right hip disability.

2. Entitlement to a disability rating in excess of 10 percent for a right knee disability.

3. Entitlement to a disability rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to December 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Roanoke, Virginia Regional Office (RO). The RO denied the Veteran's claims for increased disability evaluations.

The Veteran provided testimony at an August 2011 hearing before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

The issue of entitlement to a temporary total rating under 38 C.F.R. § 4.30  based upon convalescence from a February 2007 right knee surgery has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2010). VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.

The Veteran was last afforded a VA examination for his service-connected hip and knee disabilities in May 2010. The examination report reflects that the Veteran did not experience any instability or subluxation of his knees at that time and all of his hip and knee ranges of motion were within normal limits. However, the Veteran testified in August 2011 that his knees were "collapsing" from side to side and from front to back. He also testified that his right hip disability was worsening, resulting in additional pain and loss of motion as well as "popping" of the hip joint. 

A June 2011 treatment note from the Veteran's private physician states that he had "good motion, good strength" around the knee, but a July 2011 letter states that his knees had deteriorated to the point "where we would think of proceeding more aggressively surgically." The July 2011 letter also states that the Veteran's hip disability "may need to be addressed arthroscopically." 

None of the private treatment records dated after May 2010 provide range of motion measurements or assessments of any instability or subluxation. As those measurements and assessments are necessary for evaluation of the Veteran's disabilities under the criteria listed in the schedule of ratings for disabilities of the musculoskeletal system, another VA examination is warranted. 38 C.F.R. § 3.327(a).

As this case is being remanded for additional development, the RO/AMC must determine if the Veteran has received any additional treatment for his knee or hip disabilities and take steps to assist him with obtaining such records.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record. Specifically, provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to include, but not limited to, any records of treatment by Commonwealth Orthopaedics after July 14, 2011. Associate all newly obtained records with the claims file. If any private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

-Ascertain if the Veteran is receiving disability benefits from the Social Security Administration for disabilities of the right hip, right knee and left knee. If so, obtain the SSA records pertaining to any of these awards. 

2. After completing the above, schedule the Veteran for a VA joints examination at an appropriate location to determine the current severity of his service-connected right hip and bilateral knee disabilities. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiner must provide current findings as to the severity of his right hip and bilateral knee disabilities. The examiner must provide range of motion measurements and address whether the Veteran experiences any additional functional loss due to pain.

c. In specific regard to the right hip disability, the examiner must address the Veteran's contention of "popping" in the joint and diagnose any joint problem that may exist in addition to his labral tear and cyst.

d. In specific regard to the bilateral knee disabilities, the examiner must state whether the Veteran experiences any instability or subluxation and whether there is any arthritis of the knees.

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

f. All clinical findings must be reported in detail and correlated to a specific diagnosis. The report prepared must be typed.

3.  Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). 


The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. 

							(CONTINUED ON NEXT PAGE)





Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


	

